                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DANIEL WATKINS and JENNIFER                      §
SANCHEZ, on behalf of themselves and             §
all others similarly situated,                   §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §    Civil Action No. 3:20-CV-2136-L-BH
                                                 §
GATEWAY FIRST BANK, itself and as                §
successor by merger to Gateway Mortgage          §
Group, LLC,                                      §
                                                 §
       Defendant.                                §

                                             ORDER

       On March 15, 2021, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 23) was entered, recommending that the court grant

Defendant’s Motion to Dismiss (Doc. 12), filed October 13, 2020, and dismiss without prejudice

this action for lack of personal jurisdiction. On March 29, 2021, Plaintiffs filed objections to the

Report, to which Defendant responded on April 12, 2021.

       In their objections, Plaintiffs raise a number of new arguments that were not presented to

the magistrate judge. Defendant correctly notes that filing objections does not entitle Plaintiffs to

present new arguments; nor does it automatically entitle Plaintiffs to present new evidence for the

court’s consideration. “[A] party who objects to the magistrate judge’s report waives legal

arguments not made in the first instance before the magistrate judge.” Freeman v. County of Bexar,

142 F.3d 848, 851 (5th Cir.1998) (citing Cupit v. Whitley, 28 F.3d 532, 535 (5th Cir.1994)). Newly

presented evidence, on the other hand, is not automatically waived. District courts have wide

discretion to consider evidence offered for the first time in an objection to the magistrate judge’s



Order – Page 1
findings and recommendation. Freeman, 142 F.3d at 852. Litigants, however, “may not . . . use

the magistrate judge as a mere sounding-board for the sufficiency of the evidence.” Id. While the

court has discretion to consider new evidence, its decision of whether to do so turns on

consideration of the following factors:

       (1) the moving party’s reasons for not originally submitting the evidence; (2) the
       importance of the omitted evidence to the moving party’s case; (3) whether the
       evidence was previously available to the non-moving party when it responded to
       the summary judgment motion; and (4) the likelihood of unfair prejudice to the
       non-moving party if the evidence is accepted.

Performance Autoplex II Ltd. v. Mid-Continent Cas. Co., 322 F.3d 847, 862 (5th Cir. 2003) (citing

Freeman, 142 F.3d at 852) (noting the two competing interests: the need to bring litigation to an

end and the need to render just decisions on the basis of all the facts)).

       Plaintiffs do not address the foregoing factors, and the court determines that consideration

of these factors does not weigh in favor of considering their new evidence. The court, therefore,

will not consider Plaintiffs’ new evidence raised for the first time in their objections to the Report.

The court also will not consider Plaintiffs’ legal arguments that were raised for the first time in

their objections, as these arguments are waived, except for Plaintiffs’ contention regarding the

applicability of Ford Motor Co. v. Montana Eighth Judicial Dist. Court, 141 S. Ct. 1017 (2021),

which was not decided until March 25, 2021, after issuance of the magistrate judge’s Report in

this case. The facts of Ford Motor Company, however, are distinguishable for the reasons stated

by Defendants. Thus, Ford Motor Company does not support Plaintiffs’ personal jurisdiction

argument. The court further determines that the other arguments raised by Plaintiffs were

addressed and correctly resolved by the magistrate judge.

       Having considered Defendant’s motion, Plaintiffs’ pleadings, the evidence submitted to

the magistrate judge for consideration, file, record in this case, and Report, and having conducted



Order – Page 2
a de novo review of that portion of the Report to which objection was made, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court overrules Plaintiffs’ objections, grants Defendant’s Motion to

Dismiss (Doc. 12), and dismisses without prejudice this action against Defendant for lack of

personal jurisdiction.

       It is so ordered this 30th day of April, 2021.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 3
